Citation Nr: 0715510	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and K.A.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from December 1961 to 
July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO denied service 
connection for Charcot's foot, condition of the bilateral 
knees, and residuals of injury to back of head.  As reflected 
on the title page, the Board has characterized the knee 
disability claims as two separate issues.  This is so because 
of the different evidence and etiologic suppositions 
concerning each knee.  

Regarding service connection for a right foot disability, the 
Board points out that the RO did not include the issue in the 
most recent supplemental statements of the case (SSOCs) that 
it issued in September 2006 and January 2007.  It also did 
not certify the issue to the Board.  According to the RO, 
when it granted service connection for osteoarthritis of the 
right ankle in a separate rating decision in September 2006, 
it considered the action to be a full grant of the benefits 
that the veteran was seeking regarding his right foot 
disability.  Consequently, no further action was taken 
concerning the right foot disability claim.  However, the 
Board finds that the claim is still pending.

It is apparent that the veteran is seeking service connection 
for a right foot disability separate and distinct from his 
right ankle disability.  He referred to different in-service 
injuries and different current symptoms regarding the two 
claims.  In particular, the veteran stated that he "broke" 
his right transverse arch during military service, which 
involved the foot.  Additionally, the Schedule for Rating 
Disabilities provides rating criteria for the ankle and foot 
in separate sections, see 38 C.F.R. § 4.71a (2006), thereby 
indicating that they represent separate and distinct 
disabilities for which compensation may be awarded.  The RO 
seemed to recognize this point because it issued a separate 
"duty to assist" letter in July 2005 for a right ankle 
injury when it identified that the veteran was filing another 
service connection claim.  Nevertheless, when it granted 
service connection for arthritis of the right ankle, it 
considered the claims one and the same.

In this case, the veteran filed a notice of disagreement with 
the March 2004 decision.  The RO issued a statement of the 
case (SOC) in March 2005 and the veteran properly filed a 
substantive appeal as to the right foot disability claim in 
April 2005.  Thus, having perfected his appeal, the claim is 
before the Board.  However, the RO did not consider the 
relevant evidence that was added to the claims file since the 
March 2005 SOC.  Several years worth of treatment records 
from the VA Medical Center in Indianapolis, Indiana, as well 
as some private treatment records, were obtained subsequent 
to that date.  Because these records contain pertinent 
evidence regarding the veteran's right foot, an SSOC must be 
issued prior to the Board's review of the claim.  38 C.F.R. 
§§ 19.31, 19.37 (2006).  Therefore, on remand and unless the 
benefit is granted, an SSOC must be issued for the claim of 
service connection for a right foot disability.

The Board also notes that it appears that the veteran 
currently has right Charcot's foot as a result of nonservice-
connected diabetes mellitus.  Through his statements and 
hearing testimony, the veteran has emphasized that he is not 
claiming service connection for Charcot's foot.  
Nevertheless, the veteran maintains that he has current right 
foot disability resulting from injuries incurred during 
military service, including fracture of his right transverse 
arch.  In view of this contention, the veteran's claim should 
not be construed to comprise only right Charcot's foot if 
other right foot disability is shown by the evidence.

Regarding his left and right knee claims, the veteran 
contends that he injured his knees during basic training at 
Lackland Air Force Base in Texas.  In one instance, according 
to him, his left knee gave out during calisthenics.  The 
veteran states that, throughout the rest of his time in 
active service, he frequently re-injured his knees.  He 
experienced pain, swelling, and instability from the injuries 
and regularly sought treatment.  On his entrance examination, 
left knee osteochondroma and right knee pain was noted by the 
examiner.  The veteran reported pain, swelling, and arthritis 
of the joints on his separation examination.  Left knee 
osteochondroma was again noted at separation and was 
evidenced by x-ray.

Currently, the veteran reports that he continues to 
experience pain and instability in his knees.  He maintains 
that his current knee problems are a result of the knee 
injuries during service.  During hearing testimony, the 
veteran alternatively argued that his left knee disability 
has caused or made worse his right knee disability.  The 
veteran was afforded a VA orthopedic examination in July 
2003.  The examiner diagnosed the veteran with bilateral knee 
pain, probable osteoarthritis.  Other medical evidence also 
indicates arthritis or degenerative changes in the knees.  In 
December 1988, the veteran underwent surgery to repair a 
meniscus tear in the left knee.

Although there is evidence of injuries to the knees and 
complaints of knee pain during military service and evidence 
of a current disability or recurrent symptoms of a 
disability, a medical practitioner has yet to provide a nexus 
opinion as to the relationship between any current knee 
disability and the veteran's military service.  Consequently, 
the Board finds the claims of service connection for a left 
and right knee disability must be remanded for another VA 
examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2006); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

A VA examiner should examine the veteran and provide an 
opinion as to several matters relating to the knees.  First, 
it should be determined whether any current left or right 
disability, including osteoarthritis, is related to the 
veteran's active military service.  See generally 38 C.F.R. 
§ 3.303 (2006).  Second, the examiner should give an opinion 
as to whether any right knee disability was caused or made 
worse by a left knee disability.  See 38 C.F.R. § 3.310(a) 
(2006).  Lastly, if it is determined that the veteran 
currently has osteochondroma of the left knee, or has a 
disability or disease that progressed from osteochondroma, 
the examiner should address whether the veteran's 
osteochondroma worsened during military service or whether 
the evidence shows that there was no increase in severity or 
the increase was clearly and unmistakably due to the natural 
progression of the disease.  See 38 C.F.R. § 3.306 (2006).

The Board notes that the RO treated the knee disability 
claims as a claim of service connection based on aggravation.  
When the claims are re-adjudicated after the development is 
accomplished, the Board cautions that care should be taken 
when analyzing the theories of the claims.  For instance, a 
preexisting injury or disease of the knee does not prevent 
direct service connection for an unrelated disability of the 
same knee.  Also, a history of pain does not in and of itself 
rebut the presumption of soundness at entrance into military 
service without a determination at the time of the entrance 
examination.  See 38 C.F.R. § 3.304 (2006).  As necessary, 
direct service connection, presumptive service connection, 
secondary service connection, and aggravation (including the 
presumption of soundness and the presumption of aggravation) 
should be clearly discussed on re-adjudication of the knee 
claims.

As to the veteran's claim of service connection for residuals 
of a head injury, further development is also necessary.  The 
service medical records reflect that the veteran suffered 
trauma to his head as a result of being thrown from a truck 
in September 1962.  According to a contemporary treatment 
record, the veteran suffered a three-quarter inch laceration 
on the back of his head and there was swelling.  On his 
separation examination, the veteran reported experiencing 
symptoms of headaches, dizziness, and memory loss as a result 
of the injury.

According to statements and testimony, the veteran continues 
to experience symptoms of intermittent headaches, memory 
loss, dizziness, and vision problems as a result of the head 
injury.  He also has a scar at the location of the injury.  
The veteran has not yet been afforded an adequate VA 
examination regarding this claim.  He did undergo a VA 
neurological examination in July 2003.  However, the 
examination focused on his extremities rather than 
specifically on any residuals of the head injury.  The report 
referenced the veteran's headaches but only cursorily.  Other 
than relating the veteran's peripheral neuropathy to his 
nonservice-connected diabetes, no meaningful medical opinion 
was provided in that examination report.  Therefore, the 
veteran should be scheduled for an appropriate examination(s) 
to determine whether he currently experiences residual 
disability from the head injury he incurred during military 
service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.  The 
examiner(s) should address the veteran's complaints of 
headaches, memory loss, dizziness, vision problems, and any 
associated scarring, as well as any other manifested residual 
disability.

(The veteran is hereby advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims.  See 38 C.F.R. § 3.655 (2006).)

The veteran also contends that his service medical records 
are incomplete, specifically as to records from Lackland Air 
Force Base.  He asserts that there are treatment records 
documenting his knee injuries during his time in basic 
training.  The service medical records currently in the 
claims file do not include records from that time period; 
i.e., late 1961 to early 1962.  These records, to include 
clinical records, should be requested.

Accordingly, this case is REMANDED for the following actions:

1.  Take appropriate action to request 
and obtain any of the veteran's service 
medical records that are not currently of 
record, including clinical records, from 
Lackland Air Force Base in accordance 
with 38 C.F.R. § 3.159(c)(2) (2006).  
Notify the veteran and his representative 
of the action taken by VA and any 
inability to obtain the records.  See 
38 C.F.R. § 3.159(e) (2006).

2.  The veteran should then be scheduled 
for an orthopedic examination.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
examiner designated to examine the 
veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should determine 
the current diagnosis(es) of left and 
right knee disability, if any; and the 
etiology of such disability should be 
noted.  Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion, with complete 
rationale, as to the medical 
probabilities that the veteran now has a 
knee disability that is related to his 
period of military service.  The examiner 
should also indicate whether any such 
disability is more likely than not of 
post-service onset.  An opinion should be 
provided for each disability diagnosed 
and for both knees.  All opinions should 
be set forth in detail and explained in 
the context of the record.

The examiner should also provide an 
opinion as to the medical probabilities 
that any right knee disability was caused 
or made chronically worse by a left knee 
disability.

If osteochondroma of the left knee or a 
disability or disease that progressed 
from osteochondroma is shown, the 
examiner should comment on any 
relationship to the osteochondroma that 
was noted in the veteran's service 
medical records.  The examiner should 
indicate whether the evidence shows that 
osteochondroma of the left knee increased 
in severity during service.  If so, the 
examiner should give an opinion as to 
whether the increase in severity was 
clearly and unmistakably due to the 
natural progression of the disease.  An 
explanation for the examiner's conclusion 
should be given.

3.  The veteran should also be scheduled 
for an appropriate examination(s) in 
connection with his claim for residuals 
of a head injury.  The entire claims 
file, to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the examiner(s) designated 
to examine the veteran.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.  The examiner(s) should 
determine the current diagnosis(es) and 
manifestations, if any, of residual 
disability due to the head injury that he 
suffered in September 1962.  The 
report(s) should address the veteran's 
complaints of headaches, memory loss, 
dizziness, vision problems, and any 
associated scarring, as well as any other 
residual.  Based on a thorough review of 
the evidence of record, the examiner(s) 
should provide an opinion, with complete 
rationale, as to the medical 
probabilities that the veteran now has 
residual disability due to a head injury 
incurred during his period of military 
service.  All opinions should be set 
forth in detail and explained in the 
context of the record.

4.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, will adversely affect his 
claim.  See 38 C.F.R. § 3.655.)

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  Direct service connection, 
presumptive service connection, secondary 
service connection, and aggravation 
(including the presumption of soundness 
and the presumption of aggravation) 
should be clearly addressed in the SSOC 
on re-adjudication of the left and right 
knee disability claims, if necessary.  
Consideration of all the pertinent 
evidence associated with the file since 
the March 2005 SOC is required for the 
right foot disability claim.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

